                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                              Case No.: 21-42617-mar
LLC,                                                    Chapter 11

         Debtor.                                        Hon. Mark A. Randon


                    ORDER AUTHORIZING ASSUMPTION OF
                   COMMERCIAL LEASE AGREEMENT WITH
                      INDUSTRIAL GLOBE STREET, LLC


         The Debtor in the above-captioned Chapter 11 case filed a motion seeking

entry of an Order Authorizing Assumption of Commercial Lease Agreement with

Industrial Globe Street, LLC (the “Motion”). No creditor or party in interest filed

an objection to said Motion pursuant to the Notice of Motion; notice being adequate

and sufficient under the circumstances, and a Certificate of No Response having

been filed in this matter; the Court finds that the relief requested is in the best interest

of the Debtor’s estate, creditor, and other parties in interest, and that cause exists to

grant the Motion.

         THEREFORE, IT IS ORDERED:

         1.    The Motion is GRANTED in full;

         2.    Debtor is authorized to assume the Commercial Lease Agreement with

Industrial Globe, LLC pursuant to § 365(a); and


 21-42617-mar      Doc 119    Filed 07/20/21   Entered 07/20/21 13:52:15      Page 1 of 2
      3.     This Court shall retain jurisdiction over all matters relating to

enforcement of this Order.

Signed on July 20, 2021




 21-42617-mar     Doc 119    Filed 07/20/21   Entered 07/20/21 13:52:15   Page 2 of 2
